Case 2:21-cv-01360-JWH-MRW Document 30-2 Filed 05/12/21 Page 1 of 2 Page ID #:256




    1

    2

    3

    4

    5

    6

    7                          UNITED STATES DISTRICT COURT
    8
                             CENTRAL DISTRICT OF CALIFORNIA
    9

   10    TRINITY INFO MEDIA, LLC,                    Case No. 2:21-CV-01360-JWH-MRW
   11                    Plaintiff,                  [PROPOSED] ORDER GRANTING
                                                     DEFENDANT COVALENT, INC.’S
   12          v.                                    RULE 12(B)(6) MOTION TO
                                                     DISMISS FOR FAILURE TO
   13    COVALENT, INC.,                             STATE A CLAIM
   14                        Defendant.              Judge: Hon. John W. Holcomb
                                                     Hearing Date: June 11, 2021
   15                                                Time: 9:00 a.m.
                                                     Courtroom: 2
   16

   17

   18         The Court has considered Defendant Covalent, Inc.’s (“Covalent”) Motion to
   19   Dismiss Plaintiff Trinity Info Media, LLC’s (“Trinity”) First Amended Complaint
   20   Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (the “Motion”).
   21         Having considered Covalent’s Motion and all documents in support of the
   22   Motion, being fully advised in the matter, and good cause appearing, the Court
   23   finds that Plaintiff Trinity has failed to state a claim upon which relief can be
   24   granted.
   25         In its First Amended Complaint, Trinity has alleged that Covalent is
   26   infringing Claims 1-3, 8, and 10 of U.S. Patent No. 9,087,321 (the “’321 Patent”)
   27   and Claims 2, 3, 12-14, 16, 17, 20-22, 24, and 25 of U.S. Patent No. 10,936,685
   28   (the “’685 Patent”) (collectively, the “Asserted Claims”).
                                                                       PROPOSED ORDER GRANTING
                                                                COVALENT, INC.’S MOTION TO DISMISS
                                                   -1-               Case No. 2:21-CV-01360-JWH-MRW
Case 2:21-cv-01360-JWH-MRW Document 30-2 Filed 05/12/21 Page 2 of 2 Page ID #:257




    1         The Court finds that each and every one of the Asserted Claims of the ’321
    2   Patent and ’685 Patent are invalid under 35 U.S.C. § 101, because they claim non-
    3   patentable subject matter. Consequently, none of the Asserted Claims can form the
    4   basis for a valid patent infringement claim. The Court further finds that Trinity
    5   cannot remedy these defects by further amending its pleading.
    6         Accordingly, Defendant Covalent’s Motion to Dismiss Plaintiff Trinity’s
    7   First Amended Complaint for failure to state a claim pursuant to Rule 12(b)(6) is
    8   GRANTED. Plaintiff’s First Amended Complaint is dismissed with prejudice.
    9

   10
         DATED:
   11                                            Honorable John W. Holcomb
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                      PROPOSED ORDER GRANTING
                                                               COVALENT, INC.’S MOTION TO DISMISS
                                                  -2-               Case No. 2:21-CV-01360-JWH-MRW
